Opinion issued February 11, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00769-CV
                            ———————————
                       IN RE J.D. AND A.R.M., Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators Deanna Marshall and Joshua Marshall filed a petition for writ of

mandamus challenging the trial court’s July 25, 2019 denial of their motion for

partial summary judgment as to the cross-claim asserted by real party in interest

Brandon Moreland.1



1
      The underlying case is In the Interest of A.R.M. and J.D., minor children, cause
      number 2018-35622, pending in the 507th District Court of Harris County, Texas,
      the Honorable Julia Maldonado presiding.
      We deny the petition and vacate our October 14, 2019 order staying the trial

in the underlying proceeding. We dismiss all pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Lloyd, Landau, and Countiss.




                                        2